Citation Nr: 1600551	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:  Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty with the Army from January 2, 1997 to April 30, 1997, on active duty for training with the Army National Guard from May 15, 2000 to July 7, 2000, and on active duty with the Army National Guard from January 30, 2003 to December 23, 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the matter, the VA in June 2015 received from the Veteran a signed Appeals Satisfaction Notice form in which he expressed his satisfaction with a recent favorable decision of the RO and his intent to withdraw all remaining issues associated with his appeal; the only remaining issues associated with his appeal are entitlement to service connection for bilateral hearing loss and a right knee disability.  

2.  There is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

Regarding the claims of entitlement to service connection for bilateral hearing loss and a right knee disability, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claims, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in these matters. 

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In June 2015, the Veteran submitted a signed Appeals Satisfaction Notice form, wherein he expressed his satisfaction with a recent favorable decision of the RO [namely, the May 2015 rating decision grant of service connection for tinnitus and a left knee disability] and his intent to withdraw all remaining issues associated with his appeal.  He acknowledged that by signing and submitting the form, he was requesting the RO to withdraw all remaining issues contained in his recent supplemental statement of the case (SSOC).  The most recent SSOC was issued to the Veteran in May 2015, and it pertained to the remaining two issues on appeal, namely, entitlement to service connection for bilateral hearing loss and a right knee disability.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.



ORDER

The appeal seeking entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal seeking entitlement to service connection for a right knee disability is dismissed.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


